Title: To Thomas Jefferson from Ruellan & Cie., 20 April 1789
From: Ruellan & Cie.
To: Jefferson, Thomas


Le Havre, 20 Apr. 1789. Mistral, Intendant of Marine there, asks if they have had a reply from TJ to their letter of 13 Mch. about the two sons of Col. Talbot, now at Brest. They ask for such a reply that they may respond to him.—They enclose a letter just received by the ship Les Trois Frères, Capt. Russel, out of Boston with a cargo of grain, flour, and beef: “ce navire n’a que trente deux Jours de Traversée.”
